Fourth Court of Appeals
                                  San Antonio, Texas
                                        August 1, 2019

                                     No. 04-19-00237-CV

                         IN THE INTEREST OF C.J.G., A CHILD,
                                      Appellant

                  From the 150th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2017PA01800
                          Honorable Richard Garcia, Judge Presiding


                                        ORDER
        This is an accelerated appeal of the trial court’s order terminating appellant’s parental
rights. The appellant’s brief was originally due to be filed on July 29, 2019. On July 25, 2019,
appellant filed a motion requesting an extension of time to file the brief.

        The disposition of this appeal is governed by the standards set forth in Rule 6.2 of the
Texas Rules of Judicial Administration. TEX. R. JUD. ADMIN. 6.2. Accordingly, this appeal is
required to be brought to final disposition within 180 days of the date the notice of appeal is
filed. Id.

       The motion is GRANTED, and appellant’s brief must be filed no later than August 19,
2019. Given the time constraints governing the disposition of this appeal, further requests for
extensions of time will be disfavored.



                                                    _________________________________
                                                    Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of August, 2019.



                                                    ___________________________________
                                                    Keith E. Hottle,
                                                    Clerk of Court